                                         81,7('67$7(6',675,&7&2857
                                        &(175$/',675,&72)&$/,)251,$

 Plaintiff    6/18/2019   N. Boehme            &,9,/0,187(6±*(1(5$/

    Case No. CV 17-07245-SVW (DFM)                                                Date: June 18, 2019
     Title       Shawn Louis Sutter v. United States of America et al.



        Present: The Honorable            Douglas F. McCormick, United States Magistrate Judge

                             Nancy Boehme                                          Not Present
                               Deputy Clerk                                      Court Reporter
                      Attorney(s) for Plaintiff(s):                        Attorney(s) for Defendant(s):
                                Not Present                                        Not Present

    Proceedings:            (IN CHAMBERS) Order to Show Cause



                    On April 29, 2019, this Court ordered Plaintiff to file a First Amended Complaint by
             May 27, 2019. See Dkt. 95. On June 5, 2019, the Court received Plaintiff’s service copy of
             its April 29 order after it was returned as undeliverable. See Dkt. 96. From the Bureau of
             Prisons website, it appears that Plaintiff is in a residential reentry center or “halfway house”
             as he nears his projected release date of August 13, 2019.

                    Local Rule 41-6 requires a pro se plaintiff to keep the Court apprised of his current
             address. Failure to maintain a current address creates the risk that a party will not receive
             the Court’s orders or documents filed by opposing parties. As a result, the Court requires a
             party—even one proceeding in forma pauperis like Plaintiff—to maintain a current address.

                    Plaintiff’s case has already been delayed due to a prior failure of Plaintiff’s to keep
             the Court informed of his current address. See Dkt. 59. The Court’s ability to determine this
             matter in a manner that is “just, speedy, and inexpensive” is impeded by Plaintiff’s inability
             to comply with his obligations under the Local Rules.

                     The Court accordingly ORDERS Plaintiff to provide a current address to the
             Court within fourteen (14) days of this order. Notice to the Court of a current address
             shall be deemed a sufficient response to this order. Plaintiff is expressly warned that failure
             to notify the Court of a current address may result in a recommendation to the District
             Judge that this case be dismissed with or without prejudice for lack of prosecution.




&9                                           &,9,/0,187(6*(1(5$/           ,QLWLDOVRI'HSXW\&OHUNQE
                                                                                                        Page 1 of 2
                                 81,7('67$7(6',675,&7&2857
                                &(175$/',675,&72)&$/,)251,$
                                                   
                                        &,9,/0,187(6±*(1(5$/

               The Court directs the Clerk to mail a copy of this order along with the Court’s April
        29 order (Dkt. 95) to Plaintiff’s address of record as well as the address listed below for the
        Residential Reentry Management field office listed on the BOP’s website as Plaintiff’s
        current location.

        cc:      Shawn Louis Sutter, Reg. No. 30906-018
                 c/o RRM Orlando
                 RESIDENTIAL REENTRY OFFICE
                 6303 COUNTY ROAD 500
                 WILDWOOD, FL 34785




&9                               &,9,/0,187(6*(1(5$/               ,QLWLDOVRI'HSXW\&OHUNQE
                                                                                                 Page 2 of 2
                                                                                                             
